John Morrison                         David C. Dinielli*
Robert Farris-Olsen                   Jim Knoepp*
MORRISON, SHERWOOD,                   Elizabeth Littrell*
WILSON, & DEOLA, PLLP                 SOUTHERN POVERTY LAW CENTER
401 N. Last Chance Gulch St.          400 Washington Avenue
Helena, MT 59601                      Montgomery, AL 36104
ph. (406) 442-3261                    ph. (334) 956-8200
fax (406) 443-7294                    fax (334) 956-8481
john@mswdlaw.com                      david.dinielli@splcenter.org
rfolsen@mswdlaw.com                   jim.knoepp@splcenter.org
Attorneys for Plaintiff Tanya Gersh   beth.littrell@splcenter.org
                                      Attorneys for Plaintiff Tanya Gersh
                                      *Admitted Pro Hac Vice


                    UNITED STATES DISTRICT COURT
                        DISTRICT OF MONTANA
                         MISSOULA DIVISION

TANYA GERSH,
                                      Case No.: 9:17-cv-00050-DLC-JCL
      Plaintiff,

And

TIMOTHY C. FOX, in his official
capacity as Attorney General of the
State of Montana,
                                      PLAINTIFF'S NOTICE OF
      Intervenor,                     DISCLOSURE OF DAMAGES
                                      WITNESSES PURSUANT TO
      vs.                             FEDERAL RULE OF CIVIL
                                      PROCEDURE 26(A)(2)(C) AND
ANDREW ANGLIN, publisher of           THIS COURT’S SCHEDULING
the Daily Stormer,                    ORDER

      Defendant.




                                                                            1
        COMES NOW, Plaintiff TANYA GERSH, and, out of an abundance of

caution, submits the following Disclosure of Damages Witnesses pursuant to

Federal Rule of Civil Procedure 26(A)(2)(C) and this Court’s Scheduling Order,

Dkt. No. 126, notwithstanding Entry of Default against Defendant (Dkt. Nos. 186,

188). Plaintiff has not retained or specially employed any individual to provide

expert testimony in the above-referenced matter.

                              PROCEDURAL POSTURE

        On April 30, 2019, following Defendant’s failure to appear at his properly

noticed deposition, this Court issued an Order directing the Clerk of Court to enter

Defendant’s default (Dkt. No. 186); the Clerk entered default, pursuant to Rule 55

(a), against Defendant. (Dkt. No. 188); and Defendant’s attorneys filed a motion to

withdraw (Dkt. No. 190) and a brief in support (Dkt. No. 191). On May 14, 2019,

Defendant’s attorneys filed a supplement to the motion to withdraw providing

Defendant’s consent to withdrawal (Dkt. No. 195). The Court granted the motion

on the same day. (Dkt. No. 196). Defendant failed to comply with this Court’s

order requiring him to inform the Court whether he will have new attorneys or will

be proceeding pro se by May 13, 2019. (Dkt. No. 182). Defendant claims not to

live in the United States and has not provided Plaintiff with a current mailing

address for service of filings. 1


1
    Plaintiff addresses service to the known addresses of Defendant.
                                                                                     2
      Plaintiff intends to file a Motion for Default Judgment pursuant to Rules 37

and 55 of the Federal Rules of Civil Procedure. Her attorneys are currently drafting

and otherwise gathering supporting declarations, evidence and briefing to provide

this Court and assist it in determining unliquidated and punitive damages.

             DISCLOSURE OF DAMAGES EXPERT WITNESSES

      The following witnesses who will, or may, provide testimony regarding

damages, none of whom have been retained nor specially employed are as follows:

   1. J. Douglas Muir, M.D.

   Dr. J. Douglas Muir is one of Ms. Gersh’s medical providers. Plaintiff indicates

that the subject matter on which this witness is expected to present evidence and

opinions concern Plaintiff’s initial and ongoing consultations, evaluations,

diagnosis, prognosis and treatment. Dr. Muir will provide facts and opinion

regarding compensatory damages Ms. Gersh suffered, namely the injuries and

medical treatment, past and future, resulting from the actions of the Defendant.

   2. Melissa Hartman, LCSW.

   Melissa Hartman is one of Ms. Gersh’s medical providers. Plaintiff indicates

that the subject matter on which this witness is expected to present evidence and

opinions concern Plaintiff’s initial and ongoing consultations, evaluations,

diagnosis, prognosis and treatment. Ms. Hartman Muir will provide facts and




                                                                                     3
opinion regarding compensatory damages Ms. Gersh suffered, namely injuries and

medical treatment, past and future, resulting from the actions of the Defendant.

   3. Sean Averill.

   Sean Averill is the Principal Owner and a Real Estate Agent at Pure West Real

Estate in Whitefish Montana. Plaintiff indicates that the subject matter on which

this witness is expected to present evidence and opinions concern the critical

importance of real estate internet marketing, including realtor websites and social

media presence, to the Whitefish Montana real estate market in general, and Ms.

Gersh in particular. Mr. Averill will provide facts and opinion regarding

compensatory damages Ms. Gersh suffered as a result of being targeted by

Defendant, which targeting resulted in the requirement that she remove herself

from all public-facing online activity for a period of time and the financial impact

of such removal. Mr. Averill is also expected to testify about the impact of

reputational harm such as that suffered by Ms. Gersh on the earnings of a Real

Estate Agent in Whitefish Montana.

   4. Judah Gersh

   Judah Gersh is an attorney in Whitefish Montana whose business was targeted

by the Defendant and the Plaintiff’s husband. Plaintiff indicates that the subject

matter on which this witness is expected to present evidence and opinions concern

his observations of the emotional distress and trauma experienced by his wife as a


                                                                                       4
result of Defendant’s actions. Mr. Gersh has first-hand knowledge and opinions

regarding compensatory damages suffered by his wife, Plaintiff Gersh, based on

observations of the psychological impact and resulting alterations in his wife’s

physical and mental health as a result of Defendant’s actions.

   5. Tanya Gersh

   To the extent such is required to be disclosed, Plaintiff intends to present

evidence and opinions about the extent of injuries she suffered, and continues to

suffer, as a result of the actions of Defendant. This testimony bears directly on any

compensatory damages awarded.

   The Plaintiff reserves the right to supplement this response in accordance with

the Federal Rules of Civil Procedure.

   DATED May 30, 2019.

                                        /s/ Elizabeth Littrell
                                        Attorney for Plaintiff Tanya Gersh
                                        on behalf of all Attorneys for Plaintiff.




                                                                                     5
                          CERTIFICATE OF SERVICE

      I hereby certify that on this date the foregoing document was sent by U.S.

and electronic mail to Defendant at the following addresses identified by his

former counsel in his Motion to Withdraw:

      6827 N High Street, Suite 121,
      Worthington, Ohio 43085

      3827 N High Street, Suite 121,
      Worthington, Ohio 43085

      7407 Brandshire Ln. Apt. B,
      Dublin, Ohio 43017

      915 N High Street,
      Columbus, Ohio 43201

      I further certify that on this date the foregoing document was filed through

the Court’s CM/ECF filing system, and by virtue of this filing notice will be sent

electronically to all counsel of record, including:

      Mathew M. Stevenson
      STEVENSON LAW OFFICE
      1120 Kensington, Suite B
      Missoula, Montana 59801
      matstevenson@bigskylegal.com
      Attorney for Defendant Andrew Anglin

      Jonathan W. Bennion
      MONTANA DEPARTMENT OF JUSTICE
      215 North Sanders
      PO Box 201401
      Helena, MT 59620-1401
      jonbennion@mt.gov
      Attorney for Intervenor State of Montana
                                                                                     6
      Matthew T. Cochenour
      MONTANA DEPARTMENT OF JUSTICE
      215 North Sanders
      PO Box 201401
      Helena, MT 59620-1401
      mcochenour2@mt.gov
      Attorney for Intervenor State of Montana

on this 30th day of May, 2019.
                                  /s/ Elizabeth Littrell
                                  Attorney for Plaintiff Tanya Gersh
                                  on behalf of all Attorneys for Plaintiff




                                                                             7
